Exhibit 10.1

 

FOURTH SUPPLEMENTAL INDENTURE

 

Fourth Supplemental Indenture (this “Supplemental Indenture”), dated as of
April 4, 2014, among Archway Sales, LLC, a Delaware limited liability company
(the “New Guarantor” and a subsidiary of Nexeo Solutions, LLC, a Delaware
limited liability company (the “Issuer”)), and Wells Fargo Bank, National
Association, a national banking association, as trustee (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Issuer and Nexeo Solutions Finance Corporation, a Delaware
corporation (the “Co-Issuer” and, together with the Issuer, the “Issuers”), have
heretofore executed and delivered to the Trustee a Senior Subordinated Notes
Indenture, dated as of March 9, 2011, providing for the issuance of an unlimited
aggregate principal amount of 8.375% Senior Subordinated Notes due 2018 (as
supplemented by the Supplemental Indenture, dated as of March 31, 2011, among
the Issuers, the Guarantors party thereto and the Trustee, as further
supplemented by the Second Supplemental Indenture, dated as of August 7, 2013,
between the Issuers, the Guarantors party thereto and the Trustee, and as
further supplemented by the Third Supplemental Indenture, dated as of
December 4, 2013, between the Guarantors party thereto and the Trustee, the
“Indenture”);

 

WHEREAS, the Indenture provides that under certain circumstances the New
Guarantor shall execute and deliver to the Trustee a supplemental indenture
pursuant to which the New Guarantor shall unconditionally guarantee all of the
Issuers’ Obligations under the Notes and the Indenture on the terms and
conditions set forth herein and under the Indenture (the “Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

 

(1)                                 Capitalized Terms. Capitalized terms used
herein without definition shall have the meanings assigned to them in the
Indenture.

 

(2)                                 Agreement to Guarantee. The New Guarantor
hereby agrees as follows:

 

(a)                                 Along with all other Guarantors named in the
Indenture (including pursuant to any supplemental indentures), to jointly and
severally unconditionally guarantee to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of the Indenture, the Notes or
the obligations of the Issuer hereunder or thereunder, that:

 

1

--------------------------------------------------------------------------------


 

(i)                                     the principal of and interest and
premium, if any, on the Notes shall be promptly paid in full when due, whether
at maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Issuers to the Holders or the Trustee thereunder shall be
promptly paid in full, all in accordance with the terms thereof; and

 

(ii)                                  in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that same
shall be promptly paid in full when due in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise.
Failing payment when due of any amount so guaranteed for whatever reason, the
Guarantors and the New Guarantor shall be jointly and severally obligated to pay
the same immediately. This is a guarantee of payment and not a guarantee of
collection.

 

(b)                                 The obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or the Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuers or any other
Guarantor, any action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.

 

(c)                                  The New Guarantor hereby waives: diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuers, any right to require a proceeding first
against the Issuer, protest, notice and all demands whatsoever.

 

(d)                                 This Guarantee shall not be discharged
except by full payment of the obligations contained in the Notes, the Indenture
and this Supplemental Indenture. The New Guarantor accepts all obligations
applicable to a Guarantor under the Indenture, including Article 10 of the
Indenture (which is deemed incorporated in this Supplemental Indenture and
applicable to this Guarantee). The New Guarantor acknowledges that by executing
this Supplemental Indenture, it shall become a Guarantor under the Indenture and
subject to all the terms and conditions applicable to Guarantors contained
therein.

 

(e)                                  If any Holder or the Trustee is required by
any court or otherwise to return to the Issuer, the Guarantors (including the
New Guarantor), or any custodian, trustee, liquidator or other similar official
acting in relation to either the Issuer or the Guarantors, any amount paid
either to the Trustee or such Holder, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect.

 

2

--------------------------------------------------------------------------------


 

(f)                                   The New Guarantor shall not be entitled to
any right of subrogation in relation to the Holders in respect of any
obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby.

 

(g)                                  As between the New Guarantor, on the one
hand, and the Holders and the Trustee, on the other hand, (x) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article 6 of
the Indenture for the purposes of this Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such obligations as provided in Article 6 of the Indenture, such
obligations (whether or not due and payable) shall forthwith become due and
payable by the New Guarantor for the purpose of this Guarantee.

 

(h)                                 The New Guarantor shall have the right to
seek contribution from any non-paying Guarantor so long as the exercise of such
right does not impair the rights of the Holders under this Guarantee.

 

(i)                                     Pursuant to Section 10.02 of the
Indenture, after giving effect to all other contingent and fixed liabilities
that are relevant under any applicable Bankruptcy or fraudulent conveyance laws,
or similar limitation, and after giving effect to any collections from, rights
to receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under Article 10
of the Indenture, this new Guarantee of the New Guarantor shall be limited to
the maximum amount permissible such that the obligations of such Guarantor under
this Guarantee shall not constitute a fraudulent transfer or conveyance, or
similar limitation.

 

(j)                                    This Guarantee shall remain in full force
and effect and continue to be effective should any petition be filed by or
against the Issuer for liquidation, reorganization, should the Issuers become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the Issuers’
assets, and shall, to the fullest extent permitted by law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on the Notes
and Guarantee, whether as a “voidable preference”, “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment or any part thereof, is rescinded, reduced, restored or
returned, the Note shall, to the fullest extent permitted by law, be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

(k)                                 In case any provision of this Guarantee
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

3

--------------------------------------------------------------------------------


 

(l)                                     The obligations of the New Guarantor are
subordinated in right of payment, to the extent and in the manner provided in
Article 13 of the Indenture, to the prior payment in full of all existing and
future Senior Indebtedness of the New Guarantor.

 

(m)                             Each payment to be made by the New Guarantor in
respect of this Guarantee shall be made without set-off, counterclaim, reduction
or diminution of any kind or nature.

 

(3)                                 Execution and Delivery. The New Guarantor
agrees that the Guarantee shall remain in full force and effect notwithstanding
the absence of the endorsement of any notation of such Guarantee on the Notes.

 

(4)                                 Merger, Consolidation or Sale of All or
Substantially All Assets.

 

(a)                                 Except as otherwise provided in
Section 5.01(d) of the Indenture, the New Guarantor shall not consolidate,
amalgamate or merge with or into or wind up into (whether or not the New
Guarantor is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets, in
one or more related transactions, to any Person unless:

 

(i)                                     (A) the New Guarantor is the surviving
Person or the Person formed by or surviving any such consolidation, amalgamation
or merger (if other than the New Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have been made is a
Person organized or existing under the laws of the jurisdiction of organization
of the New Guarantor, as applicable, or the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof (the surviving New
Guarantor or such Person, as the case may be, being herein called the “Successor
Person”);

 

(B)                               the Successor Person, if other than the New
Guarantor, expressly assumes all the obligations of the New Guarantor under the
Indenture and the New Guarantor’s related Guarantee pursuant to supplemental
indentures or other documents or instruments in a form reasonably acceptable to
the Trustee;

 

(C)                               immediately after such transaction, no Default
exists; and

 

(D)                               the Issuers shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, amalgamation or transfer and such supplemental
indentures, if any, comply with this Indenture; or

 

(ii)                                  the transaction is made in compliance with
Section 4.10 of the Indenture.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Subject to certain limitations described in
the Indenture, the Successor Person shall succeed to, and be substituted for,
the New Guarantor under the Indenture and the New Guarantor’s Guarantee.
Notwithstanding the foregoing, the New Guarantor may (i) merge or consolidate
with or into, wind up into or transfer all or part of its properties and assets
to another Guarantor or the Issuer, (ii) merge with an Affiliate of Holdings
solely for the purpose of reincorporating the Subsidiary Guarantor in the United
States, any state thereof, the District of Columbia or any territory thereof or
(iii) convert into a corporation, partnership, limited partnership, limited
liability corporation or trust organized or existing under the laws of the
jurisdiction of organization of such Subsidiary Guarantor.

 

(5)                                 Releases. The Guarantee of the New Guarantor
shall be automatically and unconditionally released and discharged, and no
further action by the New Guarantor, the Issuer or the Trustee is required for
the release of the New Guarantor’s Guarantee, upon:

 

(a)                                 (i) any sale, exchange, disposition or
transfer (by merger, amalgamation, consolidation or otherwise) of (i) the
Capital Stock of the New Guarantor, after which the New Guarantor is no longer a
Restricted Subsidiary or (ii) all or substantially all the assets of the New
Guarantor, in each case if such sale, exchange, disposition or transfer is made
in compliance with the applicable provisions of this Indenture;

 

(ii)                                  the release or discharge of the guarantee
by the New Guarantor of the guarantee that resulted in the creation of such
Guarantee, except a discharge or release by or as a result of payment under such
guarantee (it being understood that a release subject to a contingent
reinstatement is still a release, and that if any such Guarantee is so
reinstated, such Guarantee shall also be reinstated to the extent that the New
Guarantor would then be required to provide a Guarantee pursuant to Section 4.15
in the Indenture);

 

(iii)                               the designation of any Restricted Subsidiary
that is a New Guarantor as an Unrestricted Subsidiary in compliance with the
applicable provisions of the Indenture; or

 

(iv)                              the exercise by the Issuers of their Legal
Defeasance option or Covenant Defeasance option in accordance with Article 8 of
the Indenture or the satisfaction and discharge of the Issuers’ obligations
under this Indenture in accordance with the terms of the Indenture; and

 

(b)                                 the New Guarantor delivering to the Trustee
an Officers’ Certificate and an Opinion of Counsel, each stating that all
conditions precedent provided for in this Indenture relating to such transaction
have been complied with.

 

5

--------------------------------------------------------------------------------


 

(6)                                 No Recourse Against Others. No past, present
or future director, officer, employee, incorporator, member, partner or
stockholder of the New Guarantor (other than the Issuer and the Guarantors)
shall have any liability for any obligations of the Issuer or the Guarantors
(including the New Guarantor) under the Notes, any Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting Notes
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

 

(7)                                 Governing Law. THIS SUPPLEMENTAL INDENTURE
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

(8)                                 Counterparts. The parties may sign any
number of copies of this Supplemental Indenture. Each signed copy shall be an
original, but all of them together represent the same agreement. This
Supplemental Indenture may be executed in multiple counterparts which, when
taken together, shall constitute one instrument. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

 

(9)                                 Effect of Headings. The Section headings
herein are for convenience only and shall not affect the construction hereof.

 

(10)                          The Trustee. The Trustee shall not be responsible
in any manner whatsoever for or in respect of the validity or sufficiency of
this Supplemental Indenture or for or in respect of the recitals contained
herein, all of which recitals are made solely by the New Guarantor.

 

(11)                          Subrogation. The New Guarantor shall be subrogated
to all rights of Holders against the Issuer in respect of any amounts paid by
the New Guarantor pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the New Guarantor shall not be entitled to enforce
or receive any payments arising out of, or based upon, such right of subrogation
until all amounts then due and payable by the Issuer under the Indenture or the
Notes shall have been paid in full.

 

(12)                          Benefits Acknowledged. The New Guarantor’s
Guarantee is subject to the terms and conditions set forth in the Indenture. The
New Guarantor acknowledges that it shall receive direct and indirect benefits
from the financing arrangements contemplated by the Indenture and this
Supplemental Indenture and that the guarantee and waivers made by it pursuant to
this Guarantee are knowingly made in contemplation of such benefits.

 

6

--------------------------------------------------------------------------------


 

(13)                          Successors. All agreements of the New Guarantor in
this Supplemental Indenture shall bind its Successors, except as otherwise
provided in this Supplemental Indenture. All agreements of the Trustee in this
Supplemental Indenture shall bind its successors.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

 

 

NEW GUARANTOR:

 

 

 

 

 

 

 

ARCHWAY SALES, LLC

 

 

 

 

By:

/s/ Ross Crane

 

Name:

Ross Crane

 

Title:

Executive Vice President and Assistant Treasurer

 

[Signature Page to Fourth Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

 

TRUSTEE:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

 

 

 

By:

/s/ Raymond Delli Colli

 

Name:

Raymond Delli Colli

 

Title:

Vice President

 

[Signature Page to Fourth Supplemental Indenture]

 

--------------------------------------------------------------------------------